DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-13, 15-18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed for claiming, along with the entirety of the claim limitations, “wherein the state manager is configured to change the activation state of the solenoid valve from the second state back to the first state in response to the position detector determining that the core moved by at least the threshold change in position within the predetermined time period”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 13 is allowed for claiming, along with the entirety of the claim limitations, “changing, via the switchbox, the activation state of the solenoid valve from the second state back to the first state in response to determining that the core moved by at least the threshold change in position within the predetermined time period”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 18 is allowed for claiming, along with the entirety of the claim limitations, “change the activation state of the solenoid valve from the second state back to the first state in response to determining that the core moved by at least the threshold change in position within the predetermined time period”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753